Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Product by process limitations
Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (See MPEP § 2113)

Claim 13 recites: “… integrally formed …”;
Claim 17 recites: “… weldingly coupling…”. 
These limitations are subject to product by process analysis.

	
Claim Objections
Claim 1 is objected to because “the fin” in each of lines 11 and 13 should be --the at least one 
Claim 2 is objected to because of the following informalities:
“the fin” in line 2 should be --the at least one fin--;
“a first direction” in lines 2-3 should be --the first direction--.
Claim 3 is objected to because “the fin” in line 4 should be --the at least one fin--.
Claim 8 is objected to because “the cavity (300)” should be --the cavity (340)--.
Claim 9 is objected to because of the following informalities:
“the fin” in line 1 should be --the at least one fin--;
“the plane” in lines 3-4 should be --a plane--.
Claim 10 is objected to because “the fin” in line 2 should be --the at least one fin--.
Claim 11 is objected to because of the following informalities:
“the valve assembly 10 comprises” in line 1 should be --the at least one fin comprises-- (for clarity);
“the fins (120a, 120b)” in line 4 should be --the first fin and the second fin (120b)--.
Claim 12 is objected to because of the following informalities:
“A multi-channel turbine (500)” in line 1 should be --The multi-channel turbine (50
“a valve assembly” in line 5 should be --the valve assembly--.
Claim 13 is objected to because of the following informalities:
“multi-channel turbine (500)” in line 1 should be --multi-channel turbine (50
“turbine housing (500)” in line 3 should be --turbine housing (51
Claim 14 is objected to because of the following informalities:
“A charging apparatus (20)” in line 1 should be --The charging apparatus 
“a turbine (500)” in line 3 should be --the turbine (50
Claim 15 is objected to because of the following informalities:
“the spindle (410)” in line 8 should be --a spindle (410)--;
“it” in line 8 should be --the spindle--.
Claim 20 is objected to because “the first land being (332a)” in line 5 should be --the first land (332a) being 
Claim 21 is objected to because “The valve assembly (10)” in line 1 should be --The multi-channel turbine (50)--.
Claim 22 is objected to because of the following informalities:
“The valve assembly (10)” in line 1 should be --The charging apparatus (20)--;
“the cavity (300)” in line 2 should be --the cavity (340)--;
“the turbine (500)” in line 4 should be --the turbine (50--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walkingshaw et al. (WO2017/108162 (using/referencing US2018/0328217 as English translation)).
Re claim 1:
Walkingshaw discloses a valve assembly (8, control device - Para 38 (shown as a type of valve assembly in Figs. 1-4 and 6)) for controlling a volute connecting opening (11, first flow cross section - Para 40 (a type of volute connecting opening as shown in Fig. 2 and as described in Para 40)) of a multi-channel turbine (2, turbocharger - Para 36 (a turbocharger inherently includes type of turbine (Figs. 1-4 and Para 36 describe/show element 2 comprising a type of multi-channel turbine)) comprising: 
a housing portion (1, exhaust guide section - Par 36 (shown in Figs. 1-4 as a type of housing portion)) with a first volute channel (4, first spiral channel - Para 36), a second volute channel (5, second spiral channel - Para 36) and a volute connecting region (10, through-flow opening - Para 38 (a type of volute connecting region as described in Para 38 and as shown in Figs. 1-2)) between the first volute channel (4) and the second volute channel (5) defining the volute connecting opening (11)(see Fig. 2 - element 10 is shown between elements 4 and 5 and defining element 11), 
a valve body (9’, covering element - Para 38) inserted in a cavity (31, bypass duct - Para 49 (shown as a type of cavity in Figs. 1-4)) of the housing portion (1) and comprising at least one fin (15, element body - Para 42 (shown as a type of at least one fin in Fig. 6))(see Figs. 1-4, 6, and Para 42 (element 9’ is shown/described comprising element 15)), wherein the at least one fin (15) extends from the valve body (9’) in a first direction (22, longitudinal axis - Para 44 (shown as a type of first direction in Fig. 6))(see 
an internal lever (38, lever arm - Para 52 (a type of internal lever as shown in Figs. 3-4 and as described in Para 52)) coupled with the valve body (9’)(see Figs. 3-4 and Para 52) and configured to pivotably move the valve body (9’) between a first position (Para 39 - “…a first position, the closed position…” (see Figs. 1 and 3)) and a second position (Para 40 - “…a second position…” (see Figs. 2 and 4))(see Figs. 1-4 and Para 52),
wherein in the first position of the valve body (Para 39 - “…a first position, the closed position…” (see Figs. 1 and 3)) the fin (15) blocks the volute connecting opening (11)(see Figs. 1 and 3 and Para 39 (element 11 as shown in Figs. 2 and 4 is shown in Figs. 1 and 3 completely blocked by element 15)) and,
wherein in the second position of the valve body (Para 40 - “…a second position…” (see Figs. 2 and 4)) the fin (15) clears the volute connecting opening (11)(see Figs. 2 and 4 and Paras 40-41); and 
wherein the at least one fin (15) is configured to withdraw through a sidewall (19, first channel wall - Para 43 (shown as a type of sidewall of element 1 in Figs. 1-4)) of the housing portion (1) to reach the second position (Para 40 - “…a second position…” (see Figs. 2 and 4))(see Figs. 2 and 4 - element 15 is shown withdrawn through element 19 thereby revealing element 11) and is configured to extend through the sidewall (19) to reach the first position (Para 39 - “…a first position, the closed position…” (see Figs. 1 and 3))(see Figs. 1 and 3 - element 15 is shown extending through element 19 thereby eliminating element 11).
Re claim 2:
Walkingshaw discloses the valve assembly (8) of claim 1 (as described above), wherein the valve body (9’) further comprises a plate (13, base plate - Para 42)(see Figs. 1-4 and Para 42) and wherein the fin (15) protrudes from the plate (see Figs. 1-4 and Para 42) in a first direction (22)(see Figs. 1-4 and Para 42).
Re claim 3:
Walkingshaw discloses the valve assembly (8) of claim 1 (as described above), wherein the housing portion (1) comprises a divider wall (29, second channel wall - Para 46 (shown as a type of divider wall in Figs. 1-2)) separating the first volute channel (4) and the second volute channel (5)(see Figs. 1-2 - element 29 is shown separating elements 4 and 5), wherein the volute connecting opening (11) is arranged in the divider wall (29) defining a fin seat (30, projection - Para 46 (a type of fin seat as shown in Fig. 1))(see Figs. 1-4 - element 11 is shown arranged in element 29 and defining element 30) and wherein the fin (15) interacts with the fin seat (30) to block the volute connecting opening (11) in the first position of the valve body (Para 39 - “…a first position, the closed position…” (see Figs. 1 and 3))(see Fig. 1 and Para 46 - “…15 comprises a groove 28 …In order to reliably seal the first spiral channel 4 and the second spiral channel 5 in the first position, a second channel wall 29 opposite the first channel wall 19 comprises a projection 30 which is formed complementary to the groove”).

    PNG
    media_image1.png
    652
    569
    media_image1.png
    Greyscale

Re claim 4:
Walkingshaw discloses the valve assembly (8) of claim 1 (as described above), wherein the internal lever (38) comprises a valve portion (Modified Fig. 3 above - A (person having ordinary skill in the art would recognize element A as a type of valve 
Re claim 5:
Walkingshaw discloses the valve assembly (8) of claim 4 (as described above), further comprising a lever assembly (36, shaft - Para 52; 38, lever arm - Para 52 (elements 36 and 38 are collectively shown as a type of lever assembly in Figs. 1-4)) with a spindle (36, shaft - Para 52 (a type of spindle as shown in Figs. 1-4 and as described in Para 52)), wherein the internal lever (38) is coupled with the spindle (36) inside the cavity (31) via the spindle portion (Modified Fig. 3 above - B)(see Modified Fig. 3 above - element 38 is shown coupled with element 36 inside element 31 via element B).
Re claim 6:
Walkingshaw discloses the valve assembly (8) of claim 1 (as described above), wherein the housing portion (1) comprises a volute opening region (32, inlet opening - Para 50 (a type of volute opening region as shown in Figs. 2 and 4)) with a valve opening (33, second flow cross section - Para 50 (a type of valve opening as shown in Figs. 2 and 4)) fluidically coupling the cavity (31) and the volute connecting region (10)(see Fig. 2 - element 33 is shown fluidically coupling element 31 and element 10) and enabling movement of the valve body (9’) between the first position (Para 39 - “…a first position, the closed position…” (see Figs. 1 and 3)) and the second position (Para 40 - “…a second position…” (see Figs. 2 and 4))( see Figs. 1-4 and Para 50).
Re claim 7:


    PNG
    media_image2.png
    592
    554
    media_image2.png
    Greyscale

Re claim 8:
Walkingshaw discloses the valve assembly (8) of claim 1 (as described above), wherein the housing portion (1) further comprises a bypass opening (32, inlet opening - Para 49 (a type of bypass opening as described in Para 32)) which is arranged in the cavity (31)(see Figs. 1-4 - element 32 is shown arranged in element 31) and which is fluidically coupled with a bypass channel (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of bypass channel))(see Modified Fig. 2 above - element 32 is shown fluidically coupled with element A).

    PNG
    media_image3.png
    399
    346
    media_image3.png
    Greyscale

Re claim 9:
Walkingshaw discloses the valve assembly (8) of claim 3 (as described above), wherein the fin (15) has a generally wall-like shape (see Figs. 1-4 and 6 - element 15 is shown with a type of generally wall-like shape) with a thickness (see Fig. 6 - element 15 is shown with a type of thickness (unlabeled; shown in direction of element BR)), a height (see Fig. 6 - element 15 is shown with a type of height (unlabeled; shown in direction of element 22)) and a length (see Fig. 6 - element 15 is shown with a type of length (unlabeled; shown in direction of element 26)), wherein a contour (see Fig. 6 - element 15 is shown with a type of contour) of the fin (15) is defined by at least a first radius (Modified Fig. 6 above - A (person having ordinary skill in the art would recognize element A as a type of first radius)) and a second radius (Modified Fig. 6 above - B (person having ordinary skill in the art would recognize element B as a type of second radius)) lying in the plane of the height and the length (see Modified Fig. 6 above - elements A and B are shown lying in a plane formed in the directions of elements 22 and 26), and wherein a contour (see Figs. 2 and 4 - element 30 is shown with a type of contour) of the fin seat (30) is defined by at least another first radius (Modified Fig. 3 above - C (person having ordinary skill in the art would recognize element C is a type of first radius of element 30 (element 30 is unlabeled in Fig. 3 but is labeled in Figs. 1-2))) and another second radius (Modified Fig. 3 above - D (person having ordinary skill in the art would recognize element D is a type of second radius of element 30 (element 30 is unlabeled in Fig. 3 but is labeled in Figs. 1-2))).
Re claim 10:
seal the first spiral channel 4 and the second spiral channel 5 in the first position, a second channel wall 29 opposite the first channel wall 19 comprises a projection 30 which is formed complementary to the groove…” (there must be a type of sealing formed between element 15 and 30 in order to perform the described function)).
Re claim 11:
Walkingshaw discloses the valve assembly (8) of claim 9 (as described above), wherein the valve assembly (8) comprises a first fin (Modified Fig. 6 above - C (person having ordinary skill in the art would recognize element C as a type of first fin (corresponds to portion of element 15 on right side of element 28))) and a second fin (Modified Fig. 6 above - D (person having ordinary skill in the art would recognize element D as a type of second fin (corresponds to portion of element 15 on left side of element 28))) arranged spaced apart by at least a thickness (see Fig. 1 - element 30 is shown with a type of thickness (see Modified Fig. 6 above and para 46 - element C and D are shown/described spaced apart by at least the type of thickness of element 30 in order to perform the described function of “…to reliably seal…” and for “…a projection 30 which is formed complementary to the groove.”)) of the divider wall (29 (element 30 is part of element 29 as described in Para 46)) on a plate (13, base plate - Para 42)(see Modified Fig. 6 above - elements C and D are shown arranged on element 13), such that at least in the first position of the valve body (Para 39 - “…a first position, the closed position…” (see Figs. 1 and 3)) the fins (Modified Fig. 6 above - C, D) are arranged on a In order to reliably seal the first spiral channel 4 and the second spiral channel 5 in the first position, a second channel wall 29 opposite the first channel wall 19 comprises a projection 30 which is formed complementary to the groove.” (in order to perform the described function of reliably sealing, person having ordinary skill in the art would recognize elements C and D of Modified Fig. 6 above would have to be arranged on elements B and C of Modified Fig. 2 above)).
Re claim 12:
Walkingshaw discloses a multi-channel turbine (2, turbocharger - Para 36 (a turbocharger inherently includes type of turbine (Figs. 1-4 and Para 36 describe/show element 2 comprising a type of multi-channel turbine)) for a charging apparatus (2, turbocharger - Para 36 (a type of charging apparatus)) comprising a turbine housing (Para 36 - “…an exhaust gas turbocharger 2 configured according to FIG. 1 comprises an inlet duct 3 for a fluid flow into the exhaust gas guide section 1... a first spiral channel 4 and a second spiral channel 5 downstream of the inlet duct 3…Between the spiral channels 4, 5 and the outlet duct a wheel chamber…” (a type of turbine housing is described including elements 3-5 and “wheel chamber”)) defining a first volute (4, first spiral channel - Para 36 (a type of first volute)) and a second volute (5, second spiral 
Re claim 13:
Walkingshaw discloses the multi-channel turbine (2, turbocharger - Para 36 (a turbocharger inherently includes type of turbine (Figs. 1-4 and Para 36 describe/show element 2 comprising a type of multi-channel turbine)) of claim 12 (as described above), wherein the valve assembly (8) is a modular part (see Figs. 1-4 - element 8 is shown as a type of modular part) or wherein the housing portion is integrally formed1 with the exhaust manifold or the turbine housing.
Re claim 16:
Walkingshaw discloses the valve assembly (8) of claim 4 (as described above), wherein the internal lever (38) is coupled with the valve body (9’) via the valve portion (Modified Fig. 3 above - A)(see Modified Fig. 3 above - element 38 is shown coupled with element 9’ via element A).  
Re claim 21:
Walkingshaw discloses the valve assembly (8) of claim 12 (as described above), wherein the valve assembly (8) is arranged in the exhaust manifold (6) or in the turbine housing (Para 36 - “…an exhaust gas turbocharger 2 configured according to FIG. 1 comprises an inlet duct 3 for a fluid flow into the exhaust gas guide section 1... a first spiral channel 4 and a second spiral channel 5 downstream of the inlet duct .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Walkingshaw et al. (WO2017/108162 (using/referencing US2018/0328217 as English translation)) in view of Yamaguchi et al. (U.S. 2014/0322046).
Re claim 14:
Walkingshaw discloses a charging apparatus (2, turbocharger - Para 36 (a type of charging apparatus)) comprising: a compressor (2, turbocharger - Para 36 (turbochargers inherently include a compressor)), and a turbine (2, turbocharger - Para 36 (a turbocharger inherently includes type of turbine (Figs. 1-4 and Para 36 describe/show element 2 comprising a type of multi-channel turbine)) of claim 12 (as described above).
Walkingshaw fails to disclose wherein the turbine is rotationally coupled to the compressor.
Yamaguchi teaches a charging apparatus (supercharger - Para 50 (a type of charging apparatus)) wherein a turbine (13, turbine - Para 53) is rotationally coupled to a compressor (11, compressor; Para 53)(see Fig. 1A and Para 62 - “…compressor 11 and the turbine 13 can rotate integrally with the shaft 16.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the charging apparatus of Walkingshaw after that of Yamaguchi (thereby rotationally coupling the compressor and the turbine of Walkingshaw as taught by Yamaguchi) for the advantage of being able to directly drive the compressor by the turbine for the advantage of simplicity and 
Re claim 22:
Walkingshaw/Yamaguchi teaches the valve assembly (8) of claim 14 (as described above).
Walkingshaw discloses wherein the housing portion (1) further comprises a bypass opening (32, inlet opening - Para 49 (a type of bypass opening as described in Para 32)) which is arranged in the cavity (31)(see Figs. 1-4 - element 32 is shown arranged in element 31) and which is fluidically coupled with a bypass channel (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of bypass channel))(see Modified Fig. 2 above - element 32 is shown fluidically coupled with element A).
Walkingshaw fails to disclose the charging apparatus further comprising a catalyst which is arranged downstream of the turbine and fluidically coupled with the bypass channel. 
Yamaguchi teaches a charging apparatus (supercharger - Para 50 (a type of charging apparatus)) further comprising a catalyst (9, exhaust emission purifier - Para 52 (a type of catalyst as described in Para 52)) which is arranged downstream of a turbine (13, turbine - Para 53) and fluidically coupled with a bypass channel (147, opening - Para 59 (a type of bypass channel as described in Para 59))(see Fig. 1A - element 9 is shown downstream of element 13 and fluidically coupled with element 147).
.
Claims 15, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Walkingshaw et al. (WO2017/108162 (using/referencing US2018/0328217 as English translation)) in view of Marques et al. (U.S. 2016/0061208).
Re claim 15:
Walkingshaw discloses a method (see Figs. 1-4 and 6) for mounting the valve assembly (8) of claim 1 (as described above) for controlling the volute connecting opening (11) of the multi-channel turbine (2, turbocharger - Para 36 (a type of multi-channel turbine as shown in Figs. 1-4 and as described in Para 36)), the method comprising: providing the housing portion (1) with the cavity (31), the first volute channel (4) and the second volute channel (5)(see Figs. 1-4 - element 1 is shown provided with elements 4, 5, and 31), attaching the internal lever (38) to the valve body (9’)(see Fig. 1-4 and Para 52 (element 38 is shown/described attached to element 9’)), inserting the internal lever (38) and the valve body (9’) into the cavity (31) through a housing opening (see Figs. 1-4 - element 38 and 9’ are shown inserted into element 31 and thereby there must have been a type of housing opening in order for them to be inserted),  inserting the spindle (36, shaft - Para 52 (a type of spindle as shown in Figs. 1-4 and as described in Para 52)) into a drill (35, cylinder-type opening - Para 52 (a type of drill consistent with the Specification of the instant invention)).  

Marques teaches a method (see Fig. 3, 5, and Para 53) for mounting a valve assembly (502, wastegate shaft, arm and plug unit - Para 47 (a type of valve assembly as shown in Fig. 5)) wherein a spindle (520, shaft - Para 50 (a type of spindle as shown between Figs. 3 and 5)) extends into a spindle hole (541, bore - Para 51 (a type of spindle hole as shown in Fig. 5)) of an internal lever (540, arm - Para 50 (a type of internal lever as shown between Figs. 3 and 5)) inside a cavity (330, chamber - Para 40)(see Figs. 3, 5, and Para 53), and welding the spindle (520) inside the cavity (330) to the internal lever (540) through an opening (543, opening - Para 51 (see Fig. 5 and Para 53 - element 543 is shown extending into element 541)) of the internal lever (540) which extends into the spindle hole (541)(see figs. 3, 5, Para 53, and 69 (Para 53 describes welding element 520 to element 540 through element 543 and Para 69 describes the welding happening with element 502 in the closed orientation which as shown in Fig. 3 must take place within cavity 330)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the method of Walkingshaw after that of Marques (thereby including the spindle hole and opening of internal lever of Marques on the internal lever of Walkingshaw and performing the welding of valve assembly of Marques to the valve assembly of Walkingshaw inside the cavity of Walkingshaw) for the advantage of reducing leakage (Marques; Para 69).
Re claim 17:
Walkingshaw discloses the valve assembly (8) of claim 5 (as described above).
Walkingshaw fails to disclose wherein the spindle portion comprises a spindle hole into which the spindle is inserted to be coupled with the internal lever, or wherein the spindle portion comprises an opening extending into a spindle hole for weldingly coupling2 the spindle to the internal lever.  
Marques teaches a valve assembly (402, wastegate shaft, arm and plug unit - Para 47 (a type of valve assembly as shown in Fig. 5)) wherein a spindle portion (442, first portion - Para 48 (a type of spindle portion as shown in Fig. 4)) comprises an opening (443, opening - Para 49) extending into a spindle hole (441, bore - Para 48) for weldingly coupling a spindle (420, shaft - Para 48 (a type of spindle as shown in Fig. 4)) to an internal lever (440, arm - Para 48 (a type of internal lever as shown in Figs. 3-4))(see Fig. 4 and Paras 48-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the valve assembly of Walkingshaw after that of Marques (thereby including the opening and spindle hole of the spindle portion of Marques on the spindle portion of Walkingshaw) for the advantage of reducing leakage (Marques; Para 67).
Re claim 23:
Walkingshaw/Marques discloses the method for mounting the valve assembly (Walkingshaw; 8) of claim 15 (as described above), wherein inserting the internal lever .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Walkingshaw et al. (WO2017/108162 (using/referencing US2018/0328217 as English translation)) in view of Savage, Jr. et al. (U.S. 2006/0112689).
Re claim 18:
Walkingshaw discloses the valve assembly (8) of claim 7 (as described above).
Walkingshaw fails to disclose wherein the valve assembly further comprises a gasket sealing the housing opening between the housing portion and the cover, or wherein the valve assembly further comprises the gasket sealing the housing opening between the housing portion and the cover, wherein the gasket is arranged in a sealing recess of the housing portion.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the valve assembly of Walkingshaw after that of Savage (thereby including the gasket of Savage between the cover and housing opening of Walkingshaw) for the advantage of minimizing leakage (Savage; Para 18).
Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 19-20 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the centers of the first radii (128a, 322a) coincide with the pivot axis (230)” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 19.
Additionally, the prior art of record does not teach “wherein the valve opening (332) 35 Docket No. DKT18307A/065757.00982has an H-shape with a first land (332a) and a second land (332b), the first land being (332a) longer than the second land (332b) and wherein the lands (332a, 332b) coincide with the divider wall (316)” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/17/22


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The limitation “…wherein the housing portion is integrally formed with the exhaust manifold or the turbine housing.” Is subject to product by process analysis as described above.
        2 The limitation “…wherein the spindle portion (220) comprises an opening (224) extending into a spindle hole (222) for weldingly coupling the spindle (410) to the internal lever (200)” Is subject to product by process analysis as described above.